Exhibit 10.1

 

September 29, 2019

 

Mrs. Jayme Brooks

2177 Silverstar Street

Simi Valley, CA 93065

 

RE:Limbach Facility Services LLC

Conditional Employment Offer

 

Dear Jayme:

 

It is with great pleasure that I confirm to you our conditional offer to have
you join Limbach Facility Services LLC (the "Company") as Executive Vice
President & Chief Financial Officer. You will report directly to me and will be
a member of our G9 Executive Committee. Your office location will be Tampa, FL.
Your actual start date will be October 1, 2019. This offer is contingent upon
you successfully passing our standard pre-employment substance abuse test and
background checks and the Board of Directors approving a resolution for your
employment.

 

Monthly Compensation
In consideration for your services, you will receive a monthly base salary of
$30,416.67 ($365,000 annualized), a $1,000 per month automobile allowance, and
reimbursement of reasonable out-of-pocket business expenses in accordance with
the Company’s written policies with respect to such matters. Your compensation
will be reviewed annually as part of the Company's year-end review process and
you will be eligible for an increase, subject to the Board's approval, in
January 2020. All compensation under this letter will be subject to withholding
and other ordinary payroll deductions.

 

Annual Incentive Plan
The Compensation Committee of the Board of Directors, in its sole discretion,
may award you an annual bonus based upon your performance and the Company's
operating results during each year, of up to 50% of your then current base
salary and based upon your achievement of the objectives identified in a
mutually agreed upon annual Performance Agreement ("PA"). For 2019, you will be
eligible for 3/12th of the fiscal year.

 



 

 

 

Relocation Expense Reimbursement

 

The Company will reimburse the following, including any taxable gross up
expense:

 

1.Temporary housing expense through January 31, 2020 in the Tampa, FL area for
no more than $5,000 per month.

2.The cost for lodging at an extended stay hotel or apartment in Pittsburgh and
your commuting expense between Tampa and Pittsburgh for the team assessment
period.

3.The cost for selling your home in California, including realtor’s commission
and other reasonable and typical closing costs, grossed up for tax expense.

4.The reasonable and typical settlement costs for purchasing a home in the
Tampa, FL region.

5.The costs to move personal goods, including automobiles, to Tampa, FL, grossed
up for tax expense.

6.The costs for travel, lodging and meals for two house hunting trips for you
and your spouse.

7.The cost of travel and related expenses for relocation for you and your
family.

8.The cost of storage of personal possessions in Tampa through January 31, 2020.

 

The reimbursements in this section will be subject to the Company’s policies and
procedures related to these matters.

 

Employee Benefits
As a senior executive of the Company, you will also be eligible to participate
in all employment benefit programs then generally available to executives of the
Company. You will receive four (4) weeks of vacation annually and sick leave in
accordance with standard Company policies then in effect.

 

Long-Term Incentive Plan
In addition to the compensation described above, you will be eligible to
participate in the Company's Long-Term Incentive Plan, or any new program to be
developed, as follows:

 

-You will be granted under the Limbach Holdings, Inc. Amended and Restated
Omnibus Incentive Plan (the “Plan”) an initial award of the Company’s Common
Stock valued at $250,000.00 in the form of restricted stock units that will vest
on the one-year anniversary of the first day of your employment. The quantity of
shares to be issued for this initial award shall be 37,215, which is calculated
by the average share price during the 90-day period ending on September 27,
2019, divided into $250,000.00. This is to cover the loss of unvested shares
from your current employer and your annual bonus for this fiscal year.

 

-In addition, you will receive another 5,000 restricted stock units to be
granted under the Plan on the first day of your employment. These share will
also vest on the one-year anniversary of the first day of your employment.

 



 

 

 

-You will also be granted under the Plan an award of 12,000 shares of the
Company’s Common Stock in the form of restricted stock units, with 6,000 being
time-based and 6,000 being performance-based. The 6,000 time-based shares shall
vest in equal annual installments on December 31, 2020, 2021 and 2022, subject
to your continuous service with the Company through each such vesting date. The
remaining 6,000 performance-based shares shall vest upon the achievement of
cumulative adjusted EBITDA of the Company of at least $75,000,000 for fiscal
years 2019, 2020 and 2021 (the “Performance Milestone”), and subject to your
continuous service with the Company through the certification by the
Compensation Committee of the Board of Directors of the Company of the
achievement of the Performance Milestone, if applicable.

 

-The grants under the Amended and Restated Omnibus Incentive Plan are subject to
the terms and conditions of applicable restricted stock unit award agreements
that will be provided to you and must be executed without modification.

 

-You will be eligible for consideration by the Compensation Committee of the
Company’s Board of Directors for another annual grant in Q1 of 2020, and each
year that follows.

 

Please see the enclosed Amended and Restated Omnibus Incentive Plan for further
details.

 

In the event (i) your employment with the Company is terminated for
reasons other than your Resignation (as defined below), death, disability, or
Good Cause (as defined below) either before or after a Change in Control (as
defined below) or (ii) you Resign for Good Reason as of, or within twelve months
following, a Change in Control (as defined below), in each case you will be
entitled to receive (a) all previously earned and accrued but unpaid base salary
up to the date of termination, (b) a portion of any annual incentive plan
payment earned per your PA during the year of termination pro-rated based upon
the number of days you were employed during that year prior to the date of
termination (paid only when such payment would otherwise be due), and (c) base
salary and all health benefits through the date that is twelve (12) months from
the date of your termination ("Salary Continuation Period"). 

 

"Change in Control" shall have the meaning ascribed to it in the Plan as in
effect on the date hereof.  Notwithstanding the foregoing, a Change in Control
shall not occur unless such transaction constitutes a change in the ownership of
the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the Company's assets under Section 409A of
the Internal Revenue Code of 1986, as amended. Should a Change in Control occur,
all share not vested will vest.

 

In the event your employment with the Company is terminated as a result of your
Resignation or for Good Cause, your rights to receive any and all compensation
and benefits of any kind will terminate on the date of the termination of your
employment.

 



 

 

 

“Resignation” means your voluntary termination of employment with the Company.

 

"Good Reason" means the occurrence of any of the following, in each case during
the term of your employment with the Company without your written consent: (i) a
material reduction in your base salary other than a general reduction in Base
Salary that affects all similarly situated executives; (ii) a material reduction
in your incentive plan opportunity;  (iii) a relocation of your principal place
of employment by more than 30 miles; (iv) any material breach by the Company of
any material provision of this offer letter;  (v) the Company's failure to
obtain an agreement from any successor to the Company to assume and agree to
perform this offer letter in the same manner and to the same extent that the
Company would be required to perform if no succession had taken place, except
where such assumption occurs by operation of law;  (vi) a material, adverse
change in your title, authority, duties, or responsibilities (other than
temporarily while you are physically or mentally incapacitated or as required by
applicable law) taking into account the Company's size, status as a public
company, and capitalization as of the date of this Agreement; or (viii) a
material adverse change in the reporting structure applicable to you.

 

You cannot terminate your employment for Good Reason unless you have provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within 20 days of the initial existence
of such grounds and the Company has had at least 20 days from the date on which
such notice is provided to cure such circumstances. If you do not terminate your
employment for Good Reason within 30 days after the first occurrence of the
applicable grounds, then you will be deemed to have waived your right to
terminate for Good Reason with respect to such grounds.

 

“Good Cause” means (i) the commission of, or being charged with, a felony or
other crime involving moral turpitude, which could reasonably be expected to
have a material adverse effect on the Company or your ability to perform your
duties, as determined in the reasonable discretion of the Board, (ii) the
commission of fraud, embezzlement or other deliberate act or omission involving
dishonesty, insubordination or exceeding your authority with respect to the
Company or any of its subsidiaries, the specific nature of which shall be set
forth in a written notice by the Company to you, (iii) your use of alcohol or
illegal drugs that may have a material adverse effect on your ability to perform
your duties, responsibilities and functions (iv) your failure to perform your
duties and responsibilities, which failure is not cured to the Board of
Directors' reasonable satisfaction within thirty (30) days after written notice
thereof to you setting forth in reasonable detail the nature of such failure and
the action required to cure such failure, (v) gross negligence or willful
misconduct in the management of the Company or any of its subsidiaries, (vi)
intentionally causing the Company or any of its subsidiaries to violate a local,
state or federal law in any respect, (vii) misappropriation of one or more of
the Company's or its subsidiaries assets or business opportunities, or (viii)
misrepresentation to or concealment of material information from the Board or
the Chief Executive Officer which, if capable of being cured, is not cured to
the Board's reasonable satisfaction within thirty (30) days after written notice
thereof to you.

 



 

 

 

Notwithstanding the forgoing and subject to your rights to the Salary
Continuation Period, you understand and agree your employment with the Company
is as an employee at-will, and that you may resign, or the Company may terminate
your employment, at any time, for any or for no reason, with or without cause,
good cause, warning, or notice. To be eligible to receive payments during the
Salary Continuation Period pursuant to this letter, you shall be required to
execute and deliver to the Company, and not revoked (if applicable law requires
that you be permitted to revoke) a separate general release of all claims in
favor of the Company and its affiliates in a form acceptable to the Company.

 

Non-solicitation and Confidential Information

 

As a condition of your employment, you will agree that for a period of two (2)
years following termination of your employment, you will not directly or
indirectly (i) induce or attempt to induce any employee of the Company or its
subsidiaries, divisions and affiliates to leave the employ of the Company,
subsidiaries, divisions and affiliates, (ii) hire any person who was an employee
of the Company or its subsidiaries, divisions and affiliates at the time of your
employment or six (6) months prior thereto, or (iii) interfere with the
Company's relationship with any of its current customers, suppliers,
subcontractors or vendors, as well as any potential customers with which the
Company has initiated negotiations.

 

You further recognize and acknowledge that the information, observations and
data (including trade secrets and information regarding potential acquisitions
by the Company), obtained by you while employed by the Company (hereinafter
called "Confidential Information") are the property of the Company. In addition,
except as required by law or court order, you will not, during or after your
term of employment, disclose to any unauthorized person or use for your own
purposes any of the Confidential Information without the prior written consent
of the Board of Directors of the Company, unless and to the extent such
Confidential Information becomes generally known to and available for use by the
public other than as a result of your acts or omissions.

 

Jayme, we are very excited to have you join our team and about the prospects for
the business as we move the Company forward.

 

Should you find the above acceptable, please sign where indicated below.

 



 

 

 

Very truly yours,

 

/s/ Charles A. Bacon, III

 

Charles A. Bacon, III
President and CEO
Limbach Holdings, LLC

 

AGREE AND ACCEPT:

 

/s/ Jayme Brooks

 

Jayme Brooks

Date: September 29, 2019

 



 

 